Citation Nr: 1814166	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected tuberculosis (PTB).

2.  Entitlement to service connection for emphysema, to include as secondary to service-connected PTB

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTB.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected PTB.

5. Entitlement to a compensable rating for PTB, chronic, inactive.


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to June 1978.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a July 2009 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  In April 2015, the case was remanded for additional development.  A December 2016 Board letter advised the Veteran that the VLJ who conducted the hearing is no longer with the Board and offered him the opportunity for another Board hearing before a VLJ who would decide his appeal.   He responded that he did not want another hearing.  In August 2017 the case was again remanded for additional development.  The case is now assigned to the undersigned. 

The issue of service connection for hypertension is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  COPD was not manifested in service, and the preponderance of the evidence is against a finding that such disease is related to his service or was caused or aggravated by his PTB.

2.  Emphysema was not manifested in service, and the preponderance of the evidence is against a finding that such disease is related to his service or was caused or aggravated by his PTB.

3.  OSA was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current sleep apnea is related to his service or was caused or aggravated by his PTB.

4. At no time during the appeal period (or for decades) is the Veteran's PTB shown to have been active.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

2.  Service connection for emphysema is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

3.  Service connection for OSA is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4.  A compensable rating for PTB is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.97, Code 6731 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By July and October 2008 correspondence, VA provided the Veteran VCAA mandated notice with respect to his claims seeking service connection.

Regarding the rating for PTB, in a claim for increase, the VCAA requirement is generic notice.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided in July 2008 correspondence.  It is not now alleged that the Veteran received insufficient notice.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in May 2012 (for PTB) and April 2016 (for PTB, COPD, emphysema, and sleep apnea). He has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, there must be evidence of: (1) a present disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, diagnoses, or treatment for COPD, sleep apnea, and emphysema. 

A February 1985 chest X-ray showed increased pulmonary markings in the upper left lobe with no definite infiltration shown. 
An October 1988 chest X-ray showed prominent bronchovascular markings bilaterally with no acute infiltration.  The cardiac shadow was normal. 

An October 1994 chest X-ray showed an incidental finding of a lung cyst in the right apex with flattening of the diaphragms and a fibrotic pattern in both lung fields.  The cardiac silhouette was normal, and there was no evidence of active vesicular disease or infiltration.  The impression was COPD. 

An August 1996 VA treatment record notes that the Veteran's lungs were clear. 

A September 1997 lung function test showed forced expiratory volume (FEV1) was 78.6 % predicted which suggested a mild obstructive lung disease.  His exhaled volume was within normal limits. 

A January 1998 pulmonary function report showed moderate airway obstruction with some chest restriction, and the blood oxygen saturation level was within normal limits.

On February 1998 VA pulmonary examination the Veteran reported that he had PTB diagnosed in 1978, shortly after his release from active duty, and that it has been inactive since 1980.  He reported that for the last two years he had occasional right and left, anterior and posterior, chest pains of short duration.  He reported a history of a cough productive of sputum for the last few years.  He reported more difficulty breathing, that he began smoking cigarettes at age 18, and that he continued to smoke a pack a day.  The diagnoses were inactive PTB, chronic bronchitis, and nicotine dependency. 

A March 2007 VA treatment record notes that the Veteran reported a cough with back and chest pain over the previous three weeks.  On examination the provider noted no wheezes or rales and heart rhythm was normal.  The impression was bronchitis. 

A January 2008 chest X-ray of the lungs showed no acute infiltrate, and blebs and bullae were noted in the right apex. 
July and September 2008 sleep studies confirmed a diagnosis of OSA. 

A March 2009 VA treatment record notes that the Veteran reported that he became easily dyspneic with moderate exertion and stopped working in his yard in May 2008.  He reported daily coughing that produced some discolored sputum.  The provider noted a history of PTB diagnosed in 1978.  He was treated with Isoniazid and Rifampin for 2 years.  He noted that sleep apnea was diagnosed within the last year and that the Veteran slept with a CPAP mask nightly. Chest X-rays reviewed back to 2002 showed no active lung disease.  The diagnoses were COPD and OSA. 

An April 2009 VA treatment record notes that the Veteran reported that he had reduced his cigarette smoking to 1/2 pack per day.  A pulmonary function test showed a moderate airflow obstruction.  A CT chest scan showed a right middle lobe nodule anteriorly and emphysematous changes in the upper lobes.  The lungs were clear. 

A May 2011 chest X-ray and CT scans showed no alveolar pulmonary infiltrate or pleural effusion.  Right apical blebs were noted.  The impression was pulmonary emphysema.  

On May 2012 VA tuberculosis examination, the Veteran reported that he had been a smoker since 1974 and recently reduced the amount he smoked from a pack daily to 3 cigarettes daily.  He reported dyspnea on exertion and a cough productive of brown sputum.  The examiner noted that the Veteran's PTB was diagnosed in 1978, was treated for two years, has not reactivated since, and has not required further treatment.  The examiner noted that cigarette smoking was the main cause of COPD and emphysema.  The examiner opined that the Veteran had bullous COPD and emphysema secondary to cigarette smoking and not due to tuberculosis.  The examiner explained that the findings on a current spirogram and CT scan of the chest were consistent with COPD and emphysema.  A right middle lobe nodule had been under surveillance by the Pulmonary Clinic at the Alexandria VAMC for 2 years, and had remained stable and unchanged and was deemed benign.  The examiner stated that the Veteran was not having pulmonary complications secondary to his past medical history of PTB and that sleep apnea was not a complication of PTB.

A February 2013 chest CT scan showed a small subcentimeter nodular opacity in the right upper lung and apical scarring but no hypermetabolic pulmonary nodule in the lung window.  Small mediastinal nodes appeared to be benign.  

At the August 2013 videoconference hearing, the Veteran testified that his breathing problems began approximately two years after his diagnosis of PTB. He related that he had difficulty with lawn work and could not participate in sports.  He reported shortness of breath on climbing a flight of stairs, and that he had difficulty walking more than a couple of blocks.  He testified that COPD and emphysema were diagnosed several years after service and caused his coughing.  He related that his sleep apnea was diagnosed in 2008, and that he used a CPAP machine. 

On April 2016 VA tuberculosis examination, the examiner noted that PTB was diagnosed in 1978 and that the Veteran had two years of anti-tubercular treatment.  An August 1981 chest X-ray showed a fibro-calcific area in the upper left lobe and some bullae at the right apex; sputum was negative for acid fast bacilli.  The examiner noted that that the Veteran had not received any treatment for recurrent tuberculosis since 1981.  He explained that the PTB was currently inactive, there were no residuals and no thoracoplasty due to the tuberculosis, and there was no diagnosis of non-pulmonary tuberculosis. 

On examination the lungs revealed bibasilar rales, and a chest X-ray showed mildly hyperinflated lungs, minimal scarring of the apices, and a probable bleb at the right apex.  A pulmonary function study showed mild restrictive disease, and the examiner noted that COPD was the respiratory disorder predominantly responsible for the limitation in pulmonary function.  The examiner opined that the Veteran's service connected PTB was currently inactive and asymptomatic. 

On April 2016 VA sleep apnea examination, the Veteran reported that he used his nasal BIPAP apparatus daily and that it worked well.  The examiner noted that OSA was diagnosed in 2008.  The examiner opined that it was less likely than not that the Veteran's OSA was proximately due to or caused by military service.  He explained that the STRs did not contain any documentation of night-time snoring or apneic spells and that OSA was not diagnosed until 2008 (30 years after the Veteran's discharge from service).   

On April 2016 VA respiratory conditions examination, the Veteran reported chronic shortness of breath, that he quit smoking in 2010, and that he did not require the use of corticosteroid medications, inhaled medications, bronchodilators, antibiotics, or oxygen therapy.  The examiner noted that COPD and emphysema were diagnosed in 1983.  On examination the lungs showed bilateral basilar rales.  The examiner noted that the COPD and emphysema would limit the Veteran's ability to perform any physically demanding work.  The examiner opined that it was less likely than not that his COPD and emphysema were proximately due to or caused by his military service.  He explained that the STRs did not document any instances of COPD, emphysema, or chronic bronchitis.  He noted that the Veteran began smoking in the mid-1970s and stopped in 2010 which was a 35 year smoking history.  He opined that smoking cigarettes was the most probable cause of the Veteran's COPD and emphysema. 

In an April 2016 addendum, the examiner opined that the Veteran's current COPD, emphysema, and OSA were not residuals of PTB, nor were they due to or caused by the PTB.  He further opined that it was less likely as not that the Veteran's COPD, emphysema, and OSA were aggravated by the pulmonary tuberculosis.  He explained that the tuberculosis was treated and rendered inactive by 1980-81, and at that time there were no residual findings or symptoms.  OSA was not diagnosed until 2008.  COPD and emphysema were not diagnosed until 1983 and were not complications of treated tuberculosis.  It was more likely that the COPD and emphysema were due to the Veteran's long smoking history.  Further, since the PTB was inactive by 1980-81, it could not have aggravated the claimed conditions as none were diagnosed until after the PTB was fully treated (resolved). 

In an August 2017 addendum opinion the examiner was asked to address the May 2015 VA treatment record indicating that PTB was "tx'ed by three years."  The examiner noted that the Veteran was treated for tuberculosis for two years in 1978-1980, after which the condition became inactive.  He opined that the May 2015 treatment record simply corroborated the lengthy treatment in the late 1970s, and did not refer to any recent treatment for tuberculosis.   

COPD and Emphysema

It is not in dispute that the Veteran has COPD and emphysema  The Veteran has presented alternate theories of entitlement to service connection for the COPD and emphysema, direct and secondary.  His STRs are silent for complaints, findings, treatment or diagnosis regarding COPD or emphysema.  On March 1978 service separation examination, his respiratory system was normal on clinical evaluation.  COPD and emphysema were not diagnosed until 1983.  Accordingly, service connection for COPD and emphysema on the basis that they became manifest in service and persisted is not warranted. 

The analysis turns to whether these diseases may otherwise be directly related to the Veteran's service.  The diagnoses and etiology of COPD and emphysema are medical questions.  While the Veteran may be able to establish by his own observation that he had symptoms that might be associated with COPD and emphysema, because he is a layperson he is not competent to establish by his own opinion that such symptoms reflect that COPD and emphysema were then present or that the current diagnoses of COPD and emphysema are related to symptoms in remote service; that requires medical expertise.  The only competent (medical opinion) evidence in the record regarding a nexus between the current COPD and emphysema and the Veteran's remote service is in the opinion by the April 2016 VA examiner.  The examiner expressed familiarity with record, explained that the STRs did not contain any documentation of instances of COPD and emphysema, noted that COPD and emphysema were not diagnosed until 1983, and noted that the Veteran's smoking history was the more likely etiology for the COPD and emphysema.  The Board finds that opinion persuasive in establishing that COPD and emphysema were not incurred or aggravated in service.  

The Veteran's secondary service connection theory of entitlement is premised on an allegation that his COPD and emphysema were caused or aggravated by his service-connected PTB.  Whether or not service connected tuberculosis may cause or aggravate other respiratory diseases such as COPD and emphysema is also a medical question beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  The most probative nexus opinion in the record in this matter is in the VA examiner's April 2016 addendum.  He explained that the PTB was treated and rendered inactive by 1980-81, at which time there were no residual findings or symptoms.  He noted that COPD and emphysema were not diagnosed until 1983 and that they were not complications of treated PTB (but are more likely due to the Veteran's long smoking history).  He observed that since PTB was rendered inactive by 1980-81, it could not have aggravated COPD and emphysema as they were not diagnosed until after the tuberculosis was fully treated (in essence, that there was no mechanism by which an inactive [asymptomatic] PTB would cause or aggravate COPD and emphysema).  Accordingly the Board finds that the preponderance of the evidence is also against this alternate secondary service connection theory of entitlement.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for COPD and emphysema, under both the direct and secondary service connection theories of entitlement.  Accordingly, the appeal in the matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Sleep Apnea

It is not in dispute that the Veteran has OSA.  He has presented alternate theories of entitlement to service connection for OSA, direct and secondary.  Regarding the direct service connection theory of entitlement, his STRs are silent for complaints, findings, treatment or diagnosis regarding OSA.  On March 1978 service separation examination, his respiratory system was normal on clinical evaluation and sleep disturbances were not noted.  OSA was not diagnosed until 2008.  Accordingly, service connection for OSA on the basis that it became manifest in service and persisted is not warranted. 
The diagnosis of an insidious disability such as sleep apnea is a medical question. While the Veteran may be able to establish by his own observation that he had symptoms that might be associated with OSA, because he is a layperson he is not competent to establish that such symptoms establish that OSA was then present; that requires medical expertise.  The only competent (medical) evidence regarding a nexus between the Veteran's current OSA and his remote service is in the opinion by the April 2016 VA examiner, who expressed familiarity with record, noted that STRs did not document night-time snoring or apneic spells, and noted that OSA was not diagnosed until 2008 (30 years following discharge from service).  The Board finds that opinion persuasive evidence in establishing that OSA was not incurred in service.  The Board notes that the lengthy postservice interval before the Veteran's OSA was clinically documented and diagnosed is also probative evidence weighing against the theory that sleep apnea became manifest in service, and has been present ever since.  Accordingly, the Board finds that the preponderance on the evidence is against the direct service connection theory of entitlement. 

The Veteran's secondary service connection theory of entitlement is premised on an allegation that his OSA was either caused or aggravated by his service-connected PTB.  Whether or not a disease such as inactive PTB may cause or aggravate a disability such as OSA is a medical question beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  The most probative nexus opinion in the record in this matter is that in the VA examiner's April 2016 addendum opinion.  He explained that the PTB was treated and rendered inactive by 1980-81, at which time there were no residual findings or symptoms.  Therefore, it could not have aggravated OSA (which was not  diagnosed until decades later). Accordingly the Board finds that the preponderance of the evidence is also against the secondary service connection theory of entitlement.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for OSA, under both direct and secondary service connection theories of entitlement.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for PTB

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for distinct periods of time when varying levels of disability are shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The Veteran's claim for an increased rating for his tuberculosis was received on June 23, 2008.  Therefore, the period for consideration begins in June 2007. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran's service-connected inactive PTB is rated under 
38 C.F.R. § 4.97, Code 6731 (for inactive chronic pulmonary tuberculosis initially rated after August 19, 1968).  Code 6731 provides that depending on the specific findings, inactive tuberculosis residuals are rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis.  Bronchitis (Code 6600), interstitial lung disease (Codes 6825-6833) and restrictive lung disease (Codes 6840-6845) are all rated based on related pulmonary function impairment.  38 C.F.R. § 4.97.

As is indicated above, the Veteran's PTB has not been active since he completed treatment in 1981, and has been asymptomatic since then.  The record does not show that there are any current symptoms of tuberculosis.  The August 2017 examiner explained that the May 2015 treatment record referred to the 1978-80 treatment and not any recent treatment.  The Board notes a historic notation of bronchitis.  However, such disease is not shown by any evidence to be a complication of PTB (and is not service-connected).  As the PTB has been inactive without residuals (asymptomatic) throughout, there are no specific findings attributable to PTB which could be rated as restrictive or interstitial lung disease or as bronchitis.  Accordingly, there is no basis for assigning a compensable rating for the PTB.  The preponderance of the evidence is against this claim and the appeal in the matter must be denied.  See 38 C.F.R. § 4.31.

ORDER

Service connection for COPD is denied.

Service connection for emphysema is denied.

Service connection for OSA is denied.

A compensable rating for pulmonary tuberculosis is denied. 


REMAND

The Veteran contends that he has hypertension due to his military service and/or exposure to tuberculosis.  The Board's August 2017 remand specifically instructed the examiner to determine whether or not the Veteran had been diagnosed and/or treated for pulmonary hypertension (addressing  VA treatment records that repeatedly note a diagnosis of pulmonary hypertension).  The examiner noted that the Veteran received a diagnosis of systemic hypertension in 2009, but had never received a diagnosis of pulmonary hypertension.  However, in a December 2017 letter, the Veteran's attorney observed that a September 1997 VA treatment record notes a diagnosis of pulmonary hypertension.  Since the August 2017 examiner did not address the September 1997 treatment record or any other notations in the record of pulmonary hypertension (other than the 2009 treatment record), the Board finds that the opinion is inadequate as concerns the hypertension request, and corrective action is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's record to the August 2017 VA examiner for re-review and an addendum medical advisory opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought. If another examination is needed for the opinion sought, such should be arranged.]  The consulting provider should provide responses to the following:

(a) Does the Veteran have/during the pendency of the instant claim has had a diagnosis of pulmonary hypertension?

(b) If so, what is the likely etiology for the pulmonary hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in service,?

(c) If not was it caused or aggravated by his service-connected PTD?

All opinions must include rationale.  The rationale must acknowledge the treatment records that note a diagnosis of pulmonary hypertension, to specifically include the September 1997 VA treatment record, and the journal article submitted into evidence in September 2012. 

The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


